Citation Nr: 9913837	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder, claimed as gastroenteritis.

3.  Whether there was clear and unmistakable error in the 
effective date assigned in a Regional Office decision dated 
in January 1994, which granted entitlement to nonservice-
connected disability pension benefits.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chloracne, as 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and L.S.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions by Regional 
Offices of the Department of Veterans Affairs (VA).  
Currently, the agency of original jurisdiction is the White 
River Junction, Vermont, VA Regional Office (RO).

In a July 1997 decision, the Board, inter alia, reopened the 
veteran's previously-denied claim of entitlement to service 
connection for PTSD and remanded the issue to the RO to 
address the merits of this claim in the first instance.  The 
Board also remanded the issues of service connection for a 
chronic gastrointestinal disorder (claimed as 
gastroenteritis), whether new and material evidence has been 
submitted to reopen a claim for service connection for 
chloracne, as secondary to exposure to Agent Orange, and 
entitlement to an effective date prior to July 14, 1993, for 
the award of nonservice-connected disability pension 
benefits, for further evidentiary and procedural development.

In RO decisions dated in June 1998 and July 1998, the 
veteran's claim of entitlement to service connection for PTSD 
was denied, as were his claims of entitlement to service 
connection for a chronic gastrointestinal disorder and for an 
effective date prior to July 14, 1993, for the award of 
nonservice-connected disability pension benefits.  (Following 
developments in the case which were made in the course of the 
appeal, the issue regarding effective date is now 
characterized as whether there was clear and unmistakable 
error in the effective date assigned for a grant of pension 
in a Regional Office decision dated in January 1994.)  The RO 
also found that new and material evidence to reopen the claim 
of service connection for chloracne, as secondary to exposure 
to Agent Orange, had not been submitted.  The case was 
returned to the Board in November 1998 and the veteran now 
continues his appeal.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.  

2.  The veteran served on active duty, from February 1968 to 
February 1972, as an enlisted man in the United States Army, 
with a tour of duty in Vietnam with the 292nd Finance Section 
from June 21, 1969, to June 20, 1970. 

3.  During the veteran's tour of duty in Vietnam, his 
Military Occupational Specialty (MOS) was as a payment 
disbursement specialist (payroll clerk). 

4.  The veteran did not engage in combat.

5.  The record does not include credible supporting evidence 
of the occurrence of the veteran's claimed stressors.

6.  The record does not include competent evidence of a 
plausible claim for service connection for a chronic 
gastrointestinal disorder.

7.  The veteran was granted nonservice-connected pension 
benefits by RO decision dated in January 1994.  Prior to the 
January 1994 RO decision, the claim for pension was denied in 
decisions dated in July 1991 and January 1992, from the 
Newark, New Jersey, VA Regional Office; these decisions were 
not timely appealed by the veteran.

8.  On June 29, 1992, a VA Regional Office received a 
reopened pension claim from the veteran for nonservice-
connected disability pension benefits; pension was 
subsequently granted in an RO decision dated in January 1994, 
with an effective date of July 14, 1993.

9.  The record shows that when the RO decision was rendered 
in January 1994, the correct facts were before the RO, but 
the RO erred in its determinations regarding when the 
veteran's reopened pension claim was received by VA, and but 
for the error the earlier results regarding the effective 
date assignment would have been manifestly different. 

10.  Between January 1992 and June 29, 1992, the veteran was 
not so incapacitated by his disabilities that he was 
prevented from filing a disability pension claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(d),(f) (1998).
 
2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a chronic gastrointestinal 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

3.  There was clear and unmistakable error in the RO decision 
of January 1994.  
38 C.F.R. §§ 3.104(a), 3.105(a), 20.1103 (1998).

4.  An earlier effective date of June 29, 1992, for an award 
of pension benefits for non-service-connected disabilities is 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on pre-
enlistment examination in January 1968, his abdomen, viscera, 
and psychiatric system were normal.  On his medical history 
report he denied having any gastrointestinal or psychiatric 
problems.  He entered active duty in February 1968.

The veteran's service personnel records show that he served 
in Vietnam from June 21, 1969, to June 20, 1970.  His service 
treatment reports show that in December 1969, and in March 
1970, he complained of having stomach cramps and vomiting and 
was diagnosed with gastroenteritis.  

On June 9, 1970, while serving in Vietnam, the veteran 
reported at the Can Tho Dispensary for treatment, requesting 
that he be seen by a psychiatrist.  The veteran was described 
as being well-motivated.  However, according to the medical 
record, the veteran stated he felt he did things that were 
immature or stupid, and he desired to talk about his 
problems.  He also reported a history of 2 suicidal gestures.  
The provisional diagnosis was immaturity and depression.  On 
consultation, the veteran reported a history of impulsive 
actions dating back several years.  He was advised to receive 
psychiatric treatment when he returned stateside as at the 
time of this consultation he had 10 remaining days of service 
in Vietnam.  The consultation report shows that the veteran 
displayed no psychotic symptoms, and no suicidal or homicidal 
ideation at that time.  

The service medical records show no further diagnoses of 
gastroenteritis or psychiatric treatment for the remainder of 
the veteran's period of military service.  On separation 
examination in January 1972, his abdomen, viscera, and 
psychiatric system were reported to be clinically normal, and 
he affirmed that he was in good health.  On the day prior to 
the date of his separation, in February 1972, the veteran 
signed a written affirmation that there was no change in his 
medical condition since the aforementioned separation 
examination of January 1972.

The veteran's service personnel records show that he served 
in Vietnam from June 21, 1969, to June 20, 1970, and that 
during this tour of duty he was attached to the 292nd Finance 
Section with an Military Occupational Specialty (MOS) of 
payment disbursement specialist (payroll clerk).  These 
records show that during his whole period of active duty, 
from February 1968 to February 1970, he served as a clerk 
typist, a voucher examiner specialist, and pay specialist.  
He also had an Article 15 disciplinary action against him in 
December 1968, while stationed in West Germany.  The records 
show that he had received the National Defense Service Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal, 
but that none of his military decorations were awarded for 
participation in combat.  He was discharged from active duty 
in February 1972 under honorable conditions.

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the medical records associated with the 
files, which had been received from private, Social Security 
Administration (SSA), and VA sources, show that he has a 
present diagnosis of PTSD, along with other psychiatric 
diagnoses which included drug and alcohol abuse, 
schizophrenia, and bipolar disorder, and that he had been 
psychiatrically hospitalized and counseled on several 
occasions for mental illness, polysubstance abuse problems, 
multiple suicide attempts, and drug overdose between 1979 and 
1998.  He reported to his counselors that family history was 
significant for physical and mental abuse.  

The medical reports of the veteran's treatment show that his 
therapy was hindered by poor control of his impulsive 
behavior, by his borderline personality disorder, and by 
narcissistic aspects of his personality.  Specifically, he 
was described by his counselors and therapists as being 
manipulative of others, of having ideas of reference and of 
grandiosity, and of having pervasive feelings of 
victimization and a tendency to blame external parties (e.g., 
his family, authority figures, medical doctors and 
psychiatric counselors, the military during his service in 
Vietnam, the VA system) for his personal and mental problems 
and his disappointments with his current life situation.  In 
written statements associated with the record, the veteran 
reported that he had studied psychiatric texts describing the 
diagnostic criteria for PTSD, and stated that he was 
convinced that he had PTSD.  In this regard, a counselor 
noted in a September 1994 Vet Center counseling report that 
"While (the veteran's) ability to stay consistent in 
treatment has been difficult and sporatic (sic), his 
motivation to discover and accumulate knowledge about his 
condition has remained unflagging.  This fact only emphasizes 
the uniqueness of this veteran when coupled with the 
diagnosis of PTSD.   

The veteran's psychiatric treatment and counseling reports, 
and his own oral and written statements in support of his 
claim, show that his PTSD diagnosis has been linked to the 
following alleged stressors:

(1)  In a June 1992 written statement, the veteran reported 
that when he had first arrived in Vietnam to start his tour 
of duty, he arrived by plane at Cam Ranh Bay, Vietnam, on 
July 1, 1969, landing in the middle of a sustained ground 
assault and rocket and mortar attack by enemy forces.  He 
stated that at that on his arrival he was still wearing his 
civilian clothes and had not been equipped with a helmet, 
flak jacket, or weapon.  He described the incident as one of 
confusion and terror, punctuated by violence, and that he was 
forced to take immediate shelter in a "hooch" after 
debarking from his plane, where he remained for several hours 
until the firing subsided.  

Relating to the alleged incident described above, the 
transcript of a June 1994 RO hearing shows that the veteran 
testified that he had arrived in Cam Ranh Bay on June 30, 
1969, to begin his Vietnam tour of duty, and that after 
arriving he went to the military compound and saw "...there 
was people injured, and I don't know if there was casualties 
or not... There was one guy down and I grabbed his weapon 
because I was still in my civilian clothes at the time... And 
I ran to where they were directing me to go on the perimeter 
and there was a ground assault, there was like a couple 
thousand NVA or... black pajamas coming at us."  The veteran 
reported that he remained on post for several hours until the 
attack was blunted and the firing subsided.

(2)  The veteran reported that in February 1970, while 
stationed at Binh Thuy, he and his friend were on guard duty 
and were taking turns alternately sleeping for 2-hour shifts 
while the other maintained watch.  The veteran reported that 
after awakening, he found his sentrymate dead, with his 
throat cut.  He reported being very grateful for having 
survived, but feeling very depressed over his friend's death. 

(3)  The veteran reported that in March 1970 he had been 
awoken by a friend who had been exclaiming that he had a hole 
in his penis, resulting from the "black sift."

(4)  The veteran reported that he had participated in combat 
against enemy forces, that he exchanged fire with the enemy, 
and that in one incident a Vietnamese woman carrying a baby 
in her arms had walked towards him despite repeated 
instructions to advance no farther, and that he was forced to 
shoot and kill them under the suspicion that the woman was an 
enemy insurgent.  

(5)  The veteran reported that he had served on guard duty at 
base camp and that on one occasion, while guarding an 
ammunitions storage house, he shot and killed an intruder who 
had entered the base perimeter and refused to respond to 
repeated challenges.

(6)  The veteran reported that in the course of performing 
his duties as a payroll clerk, he sometimes had to be 
transported by helicopter or truck to various military 
positions in his area of operations to disburse pay to 
soldiers.  He reported that the tracks and aircraft in which 
he was riding sometimes drew enemy fire, and that on one 
occasion, while flying aboard a helicopter, his aircraft had 
sustained some battle damage from enemy fire.  He reported 
that he had feared for his own life during this incident, 
though his helicopter was able to land safely.  The veteran 
also reported that during his tour of duty in Vietnam, he 
also performed convoy escort duties, went on occasional 
combat patrols, served on occasion as a helicopter door 
gunner, and had flown aboard medical evacuation helicopters.

(7)  The veteran reported that his unit, the 292nd Finance 
Section, was based in Binh Thuy, Republic of South Vietnam, 
and that this base had come under enemy attack and had been 
mortared and rocketed during the time when he was stationed 
at this post.  He reported that during one of these attacks, 
which he reported had occurred in June 1970, he witnessed the 
death of a soldier named "Donald Hutchinson" (also 
identified in other of the veteran's accounts as "Donald 
Hutchins" and "Donald Larson"), whom he described as 
having been his best friend in Vietnam.  The veteran 
described this man's death as being very graphic, as he was 
killed by an exploding enemy round, spraying the veteran with 
the victim's gore, and that he was so distraught and 
traumatized by the incident that afterwards he had attempted 
to commit suicide by drug overdose.  The veteran also 
reported that "Donald Hutchinson" was attached to the 
"121st Transportation Company," which, according the 
veteran, had been stationed adjacent to the 292nd Finance 
Section.  The veteran also stated that he had been on 
unofficial detachment to the "121st Transportation Company" 
while in Vietnam.

(8)  The veteran reported broad and general recollections of 
seeing people die by snakebite, gunshot wounds, mortar 
explosions, and wounds sustained from setting off enemy mines 
and booby traps.

Pursuant to the veteran's PTSD claim, the Environmental 
Support Group (ESG) conducted a search of all pertinent 
military records in order to determine if his claimed 
stressors could be verified.  The ESG reports associated with 
the evidence shows that the casualty data for the American 
armed forces in Vietnam did not list a "Donald Larson," a 
"Donald Hutchins," or a "Donald Hutchinson" as having been 
killed in Vietnam at the time the veteran was there.  The ESG 
reports  were also unable to establish that the "121st 
Transportation Company" served in Vietnam.  The ESG was able 
to confirm that the main base of the veteran's unit, the 
292nd Finance Section, was located in Binh Thuy in June 1970, 
and that military records verify that Binh Thuy was attacked 
by the enemy on June 7, 1970; however, no casualties were 
documented.  The ESG reported that while most Vietnam 
veterans performed guard duty during their Vietnam tour, and 
accounts relating to such guard duty may be true, the 
military records rarely verified guard duty assignments.  
Other stressors which the veteran reported, including 
civilian casualties, were not normally found in combat 
records.  Other alleged stressors were determined to be 
anecdotal, and were therefore while possibly true, were not 
researchable.

With regard to the issue of entitlement to service connection 
for a chronic gastrointestinal disorder, claimed as 
gastroenteritis, the veteran's claims folders contain VA, 
SSA, and private medical records, covering the time period 
from 1979 to 1998.  These records show that the veteran had 
an extensive post-service history of alcohol and drug abuse, 
and also that he was treated on several occasions for 
gastrointestinal complaints.  In 1982, he was noted to have 
possible alcoholic hepatitis.  However, a September 1991 VA 
examination report shows normal findings on evaluation of his 
digestive system.  A VA treatment report, dated in January 
1994, shows treatment for epigastric complaints following an 
overdose of Motrin.  In November 1995, he filed a claim for 
service connection for a chronic gastrointestinal disorder, 
which he claimed as gastroenteritis.  At an April 1996 RO 
hearing, the veteran testified that he was diagnosed with 
gastroenteritis in service, citing to his service medical 
records, and that he had been treated for continuous 
gastrointestinal problems ever since his separation from 
active duty.  The findings of a liver biopsy that was 
conducted in August 1997, produced a diagnosis of hepatitis 
C.  No other diagnosis of a chronic gastrointestinal disorder 
was shown in the record.

With regard to the veteran's claim of clear and unmistakable 
error in the effective date assigned in a Regional Office 
decision dated in January 1994, which granted entitlement to 
nonservice-connected disability pension benefits, his claims 
files show that he was granted a permanent and total rating 
for pension purposes in a January 1994 decision of the White 
River Junction, Vermont, VA Regional Office (the current 
Agency of Original Jurisdiction).  Prior to this, there were 
two final Regional Office decisions addressing this issue, 
dated in July 1991 and January 1992, from the Newark, New 
Jersey, VA Regional Office, which denied the veteran's 
pension claim.  The veteran was issued notice of the adverse 
decisions and his appellate rights in July 1991, and March 
1992, respectively.  After this, the record shows that there 
was no further communication from the veteran until June 29, 
1992, when he submitted a VA Form 21-0515-1 Improved Pension 
Eligibility Verification Report.  Accompanying this was a 
supportive statement on a VA Form 21-4128, pertaining to the 
veteran's application to reopen his claim for service 
connection for PTSD.  Neither of these documents contained 
any statement from the veteran expressing disagreement with 
the adverse July 1991 or January 1992 Regional Office 
decisions regarding denial of his earlier pension claims.  

In correspondence received by VA in October 1992, the veteran 
requested that his claims files be transferred to the 
Manchester, New Hampshire, VA Regional Office.  The veteran 
filed a VA Income-Net Worth and Employment Statement (VA Form 
21-527) which was received by the Manchester, New Hampshire, 
VA Regional Office on July 14, 1993.  In a July 1993 letter, 
the veteran requested to have his claims files transferred to 
the White River Junction, Vermont, VA Regional Office.  In a 
January 1994 RO decision, the veteran was awarded nonservice-
connected disability pension benefits, with an effective date 
of July 14, 1993.

The private medical records associated with the veteran's 
claims file for the time period between January 1992, and 
June 29, 1992, show that the veteran had been admitted on 
March 25, 1992, for psychiatric hospitalization following a 
suicide attempt, and that he was released to outpatient 
residency treatment on May 22, 1992.  The records show that 
the veteran remained in outpatient residency treatment until 
August 7, 1992.  

In a letter dated in June 1992, the veteran's supervising 
rehabilitation counselor from a private psychiatric hospital 
reported that the veteran had "...established himself as a 
competent and motivated worker within the Vocational 
Rehabilitation Department."  The counselor went on to state 
that in the time in which he had known the veteran, he had 
functioned in a variety of the department's highest-level 
clerical and computational work positions, and demonstrated 
successful functioning and competency.



II.  Analyses

(a.)  Entitlement to service connection for post-
traumatic stress disorder (PTSD).

The veteran has a current psychiatric diagnosis of PTSD and 
his service medical records show that he had served during a 
period of war.  His claim for service connection for PTSD is 
therefore well-grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  Relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist.  Id.

Service connection may be granted for disability resulting 
from disease or injury, incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1997).  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that he was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f) (1998).

In the case of Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court of Veterans Appeals (Court) noted that where there is 
an undisputed, unequivocal current diagnoses of PTSD and the 
supporting medical reports are complete under the Diagnostic 
& Statistical Manual, the sufficiency of the stressor for 
purposes of supporting the diagnosis of PTSD for the 
individual veteran is established.  

In the case on appeal, the veteran's service medical records 
show that he was psychiatrically normal on induction into 
active service.  The records further show that during his 
period of active duty he received psychiatric treatment once 
in June 1970, for a diagnosis of immaturity and depression.  
However, on separation he was psychiatrically normal.  
Thereafter, all post-service medical records do not show 
treatment for psychiatric problems until 1979, several years 
after his separation from active service in 1972.

The veteran's personnel records and DD 214 Form do not 
indicate that he engaged in combat.  His records show that 
during service his primary duties were clerical.  His 
military decorations include the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal; none of these aforementioned decorations, by 
themselves, establish that he engaged in combat.  The records 
also do not indicate that the military unit in which he 
served in Vietnam, the 292nd Finance Section, was a combat 
unit.

Because the record does not establish that the veteran 
engaged in combat, his stressors must be proved by credible 
supporting evidence.  The veteran reported that his PTSD 
stressors included witnessing the death of a fellow soldier 
from the "121st Transportation Company" whom he identified 
at various times as "Donald Hutchinson," "Donald 
Hutchins," or "Donald Larson," who had allegedly been 
killed by an exploding enemy mortar during an attack on Binh 
Thuy in June 1970.  The veteran also reported that he once 
had to shoot and kill a Vietnamese woman and her baby under 
the suspicion that the woman was an enemy insurgent; of 
having to shoot and kill an person intruding on his base 
while on guard duty; of waking up from guard duty to find his 
sentrymate dead from a slashed throat; of arriving in Cam 
Ranh Bay in the middle of a major enemy attack at the start 
of his tour of duty in Vietnam; of waking to a fellow 
soldier's exclamations of having a hole in his penis due to 
"the black sift;" of being subjected to enemy fire while 
riding in trucks or aircraft in Vietnam (including serving as 
a helicopter door gunner); and of having broad and general 
recollections of seeing people die by snakebite, gunshot 
wounds, mortar explosions, and wounds sustained from setting 
off enemy mines and booby traps.

The ESG reports establish that the veteran's military unit, 
the 292nd Finance Section, was present at Binh Thuy when the 
base came under enemy attack on June 7, 1970.  The veteran 
alleges that during this attack, his best friend "Donald 
Hutchinson," or "Donald Hutchins," or "Donald Larson" had 
lost his life.  However, the military records cited by ESG 
show that there were no casualties listed as a result of this 
attack, nor that there was a soldier named "Donald 
Hutchinson," or "Donald Hutchins," or "Donald Larson," 
who lost his life while serving with the veteran.  Further, 
the military unit in which the dead soldier allegedly served 
(and to which the veteran claims to have been unofficially 
attached), the "121st Transportation Company," is not shown 
by the ESG report to have even been deployed to Vietnam.  
Thus, notwithstanding the evidence showing that the 292nd 
Finance Section was at Binh Thuy when the base came under 
enemy attack on June 7, 1970, it appears that the veteran was 
not present during the attack because his personal account of 
the events of that day are not congruent with the objective 
military records which establish the actual and true facts 
pertaining to that incident.  Further, his errors in his 
account give rise to questions regarding the reliability and 
credibility of his recollections of incidents during his 
active service.

In fact, there are glaring inconsistencies in the veteran's 
accounts of his Vietnam stressors which adversely impacts 
upon his credibility in general with regard to all of his 
accounts of his alleged stressors.  In one account, he wrote 
of arriving in Cam Ranh Bay in the middle of an enemy attack 
at the start of his tour of duty in Vietnam, and of cowering 
in a "hooch" for several hours afterward until the fighting 
subsided.  Then, at a later hearing, he presented oral 
testimony of the same alleged incident, only in this account 
he reported that he picked up the rifle of a fallen soldier 
and went to a man a post in defense of the base, during which 
time he witnessed the base coming under a massive attack by 
several thousand enemy troops.  The veteran's inconsistencies 
in his allegations regarding these stressors raise questions 
as to the reliability and credibility of his recollections of 
incidents during his active service.  In his hearing 
testimony of June 1994, for example, he stated that in one 
instance he fell from a guard tower "about one hundred feet 
to the ground."  Thus, he alleges he fell from a height 
approximately equivalent to a seven or eight story building, 
yet he does not contend, and the record does not show, that 
he incurred any physical injuries in such an incident.  In 
any case, the record is devoid of credible supporting 
evidence demonstrating the occurrence of these stressors.

With regard to the veteran's allegations of waking from guard 
duty to find his sentrymate dead from a slit throat, of 
having to shoot and kill an intruder while guarding an 
ammunition dump, of being exposed to enemy fire while riding 
in trucks and aircraft in Vietnam, of his account of somehow 
being traumatized by the exclamations of a fellow soldier 
that his penis had a hole in it from "the black sift," and 
his broad and general recollections of seeing people die by 
snakebite, gunshot wounds, mortar explosions, and wounds 
sustained from setting off enemy mines and booby traps, these 
accounts are all anecdotal.  These allegations are 
unsubstantiated by the historical record, and, in most cases, 
are not researchable or verifiable by conventional means.  
Therefore, the veteran's diagnosis of PTSD is predicated on 
unsubstantiated stressors, to the extent that the PTSD 
diagnosis is related by the veteran's psychiatrists to his 
personal accounts of his exposure to stressful incidents 
while in service.

Under the applicable law, the veteran's testimony, by itself, 
is not sufficient to establish the occurrence of a stressor; 
rather, there must be service records or other credible 
supporting evidence to corroborate his testimony.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994); Moreau v. Brown, 9 Vet. App. 389 (1996).  The record 
in this case does not include the required corroborative 
evidence.  Therefore, the preponderance of the evidence is 
against his claim of service connection for PTSD.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(d),(f) 
(1998).  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1998); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


(b.)  Entitlement to service connection for a 
chronic gastrointestinal disorder, claimed as 
gastroenteritis.

The threshold question to be answered is whether the veteran's 
claim of entitlement to service connection for a chronic 
gastrointestinal disorder is well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist and 
to adjudicate the claim.  See Epps v. Gober, No. 97-7014 (Fed. 
Cir. Oct. 7, 1997).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Evidence submitted in support of the 
claim is presumed to be true for purposes of determining 
whether the claim is well-grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993). 

In the present case, the veteran essentially maintains that 
he should be granted service connection for a chronic 
gastrointestinal disorder, which he claims as 
gastroenteritis.  However, he has proffered no competent 
medical evidence which tends to show that he has a present 
gastrointestinal diagnosis which can be attributed to 
service.  He is currently diagnosed with liver disease, 
shown in the medical records as hepatitis, but other than 
this diagnosis, no other chronic gastrointestinal diagnosis 
has been established.  The service medical records show 
treatment on several occasions for gastrointestinal 
complaints during active duty, and also a diagnosis of 
gastroenteritis during service, but a clinically normal 
digestive system on separation from service.  The private, 
SSA, and VA medical records associated with the file do not 
offer any objective evidence or nexus opinion that 
associates the veteran's post-service complaints of 
gastrointestinal symptoms or his diagnosis of hepatitis with 
his period of active duty.  For a service connection claim 
to be deemed plausible, there must be competent medical 
evidence of both a current disability and competent medical 
evidence of a causal relationship between that current 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Though the veteran has provided written and oral testimony 
regarding in-service treatment for gastrointestinal 
complaints, and has reported that he continues to suffer 
from gastrointestinal problems ever since his separation 
from service, he does not have the requisite medical 
expertise necessary to proffer the conclusion that his 
current pathology may be related to his military service.  
Lay assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Absent presentation of competent, objective medical evidence 
establishing a link between a current gastrointestinal 
diagnosis and military service, the veteran's claim in this 
regard may not be considered well-grounded.  VA therefore 
has no duty to assist him in developing his claims under 
38 C.F.R. § 3.159 (1998).


(c.)  Whether there was clear and unmistakable 
error in the effective date assigned in a Regional 
Office decision dated in January 1994, which 
granted entitlement to nonservice-connected 
disability pension benefits.

Under 38 C.F.R. § 3.105(a) (1998), previous final 
determinations, such as the January 1994 RO decision granting 
the veteran nonservice-connected pension effective on July 
14, 1993, are to be accepted as correct in the absence of 
clear and unmistakable error.  The United States Court of 
Appeals for Veterans Claims (Court) has propounded a three-
prong test to assist in the determination of whether such 
error has been committed.  As set forth in Damrel v. Brown, 6 
Vet. App. 242 (1994), these prongs, or considerations, are 
whether:

... (1) "[e]ither the correct facts, as 
they were known at the time, were not 
before the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated) or the 
statutory or regulatory provisions extant 
at the time were incorrectly applied," 
(2) the error must be "undebatable" and 
of the sort "which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
of the prior adjudication in question.

Damrel at 245, (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).

The Damrel court continued, by noting that:

In Fugo v. Brown, 6 Vet. App. 40, 44 
(1993), the Court, after reiterating its 
prior test for [clear and unmistakable 
error] in Russell, refined and elaborated 
on that test by holding that if an 
appellant wishes to reasonably raise 
[clear and unmistakable error], "there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be [clear and unmistakable error] 
on its face, persuasive reasons must be 
given as to why the result would have 
been manifestly different but for the 
alleged error."

Damrel at 245, (emphasis in original).

The veteran's allegation of clear and unmistakable error 
satisfies the test set forth by the Court.  As previously 
discussed in the factual background portion of this decision, 
the veteran was granted a permanent and total rating for 
pension purposes in a January 1994 decision of the White 
River Junction, Vermont, VA Regional Office.  Prior to this, 
there were two final Regional Office decisions addressing 
this issue which were dated in July 1991 and January 1992.  
These decisions, from the Newark, New Jersey, VA Regional 
Office, denied the veteran's pension claim.  After this, the 
record shows that the veteran submitted a new application for 
pension on June 29, 1992, via a VA Form 21-0515-1 Improved 
Pension Eligibility Verification Report.  Accompanying this 
was a supportive statement for his PTSD claim on a VA Form 
21-4128.  A review of the content of these documents shows 
that neither contain any statement from the veteran which may 
be construed as a notice of disagreement with the adverse 
July 1991 or January 1992 Regional Office decisions denying 
pension.  Therefore, the document received on June 29, 1992 
must be considered a new, reopened pension claim after a 
final disallowance.

Thereafter, in correspondence received by VA in October 1992, 
the veteran requested that his claims files be transferred to 
the Manchester, New Hampshire, VA Regional Office.  The 
veteran filed a VA Income-Net Worth and Employment Statement 
(VA Form 21-527) which was received by the Manchester, New 
Hampshire, VA Regional Office on July 14, 1993.  In a letter 
dated in July 1993, the veteran requested to have his claims 
files transferred to the White River Junction, Vermont, VA 
Regional Office.  In a January 1994 decision of the White 
River Junction, Vermont, VA Regional Office, the veteran was 
awarded nonservice-connected disability pension benefits, 
effective on July 14, 1993.

Through his numerous detailed, contradictory statements and 
claims, the veteran has created a confusing record.  
Furthermore, there is confusion as to when the veteran filed 
his claim for pension benefits due to the fact that the 
veteran had changed his state of residence several times in 
the course of the pendency of his claim.  However, in the 
final analysis, it appears clear that the document which the 
veteran filed on July 14, 1993, was only submitted with the 
intent to support his reopened claim for pension, which had 
already been filed with VA on June 29, 1992.  All this 
evidence was properly before the RO when it rendered its 
decision in January 1994.  The January 1994 RO decision 
included error, and the veteran's claim seeking revision of 
the January 1994 decision is granted.  The date on which the 
veteran's reopened pension claim was received is June 29, 
1992.

To the extent that the veteran contends that the VA Form 21-
0515-1 Improved Pension Eligibility Verification Report 
should be construed as a notice of disagreement with the 
prior final Regional Office decisions, the Board finds that 
this assertion fails because of the specificity of purpose of 
the document in question (i.e., an official VA form used to 
file formal claims for pension) and the absence of any 
language on the document expressing the veteran's 
disagreement with the Regional Office decisions of July 1991 
and January 1992. 

Though a date of claim for pension benefits has been 
established, before an effective date for the grant of 
pension benefits can be calculated, the Board must also 
consider all of the relevant provisions of the regulations 
regarding assignment of effective dates.  In general, the 
regulations provide that the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation, based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  An award of 
disability pension may not be effective prior to the date 
entitlement arose.  For claims received on or after October 
1, 1984, as in this case, if, within one year from the date 
on which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran. While 
rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  38 C.F.R. § 3.400 (1998). 

In this case, the veteran did not actually submit a timely 
application for retroactive benefits within one year after he 
was determined by the RO in January 1994 to have been 
permanently and totally disabled for pension purposes.  
However, as clear and unmistakable error in the January 1994 
RO decision has been established with regard the effective 
date assigned, the Board will discuss the issue of whether or 
not the veteran was incapacitated and unable to file a claim 
due to disability earlier that June 29, 1992.    

The medical records associated with the veteran's claims file 
show that in the time period between January 1992, and June 
29, 1992 (i.e., the time period between the date of the prior 
final decision denying entitlement to pension and the date 
that the veteran reopened his pension claim), he was admitted 
for psychiatric hospitalization on March 25, 1992 following a 
suicide attempt, discharged to outpatient residency treatment 
on May 22, 1992, and then finally released from residency in 
August 1992.  It could be contended that the medical evidence 
shows the veteran could be considered to have been 
permanently and totally disabled by a mental illness as of 
March 25, 1992, and that his inpatient hospitalization until 
May 22, 1992, could be considered as evidence showing that he 
was sufficiently incapacitated for over 30 days immediately 
after his admission to have been prevented from filing a 
pension claim.  However, this evidence is countered by the 
June 1992 letter from the veteran's supervising 
rehabilitation counselor.  The counselor, who reported that 
he knew the veteran during his stay at a private psychiatric 
hospital, stated that he was a competent and motivated worker 
who functioned in a variety of the department's highest-level 
clerical and computational work positions, and demonstrated 
successful functioning and competency.  This shows that 
notwithstanding the veteran's hospitalized status, he was 
able to efficiently perform a variety of clerical tasks at 
that time.  This evidence indicates that the veteran would 
have certainly been capable of filing claims for VA benefits 
while in the hospital.  Therefore, the Board does not concede 
that he was he was sufficiently incapacitated during his 
psychiatric hospitalization and outpatient residency 
treatment in 1992 to have been 



prevented from filing a pension claim.  The effective date to 
be assigned for the grant of nonservice-connected pension 
benefits will therefore be June 29, 1992: the date on which 
the veteran's reopened pension claim was received by VA.


ORDER

Service connection for PTSD is denied.

The veteran's claim of service connection for a chronic 
gastrointestinal disorder is not well-grounded; the appeal of 
this issue is therefore denied.

The veteran's claim seeking revision of the January 1994 RO 
decision is granted; the revised effective date for the award 
of nonservice-connected disability pension benefits is to 
commence on June 29, 1992.


REMAND

The file shows that the veteran originally filed a claim of 
service connection for chloracne as secondary to Agent 
Orange exposure in May 1980.  In an April 1981 decision, the 
San Francisco, California, VA Regional Office denied him 
service connection for this disability and issued him 
written notices of the adverse decision and his appellate 
rights in April 1991 and May 1991.  These notices were 
returned as undelivered because the veteran did not reside 
at the designated mailing address, and no forwarding address 
was provided by him.  (The veteran did not reappear until 
March 1983, when he submitted a claim for service connection 
for PTSD to the Newark, New Jersey, VA Regional Office, and 
listed a New Jersey mailing address.)  A timely appeal of 
the adverse decision of April 1981 was not filed and the 
decision became final.  In October 1992, the veteran 
submitted an application to the Manchester, New Hampshire, 
VA Regional Office to reopen his claim for service 
connection for disability due to Agent Orange exposure.  In 
support of his application he submitted new evidence in the 
form of VA, SSA, and private medical records, dated from 
1983 to 1998, and a VA Central Office article about Agent 
Orange-related claims, dated in January 1993.  The RO 
considered this evidence and, in a June 1998 decision, 
determined that none of it was new and material to the 
veteran's Agent Orange claim. 

While this case was pending, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, No. 98-7017 (Fed. Cir. September 16, 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  The Court of Appeals for the Federal 
Circuit further held that, as to what constitutes "material 
evidence," the standard adopted by the Court of Veterans 
Appeals may impose a higher burden on the veteran before a 
disallowed claim is reopened."  The Court of Appeals for 
the Federal Circuit concluded that the proper test for new 
and material is set out in 38 C.F.R. § 3.156(a) (1998): 

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In view of this liberalizing change in the laws and 
regulations governing reopened claims, and in view of the 
recent en banc decisions of the Court in Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999), and Winters v. West, 
No. 97-2180 (U.S. Vet. App. Feb. 17, 1999), which added 
further clarification to the holding in Hodge v. West, the 
case must be remanded to the RO for its consideration, in 
the first instance and in the context of the liberalized 
standard presented in Hodge v. West, of the newness and 
materiality of the evidence submitted by the veteran to 
reopen his previously denied claim of entitlement to service 
connection for disability due to Agent Orange exposure.  
This action is necessary in order to prevent prejudice of 
the veteran's claim and to protect his right to appellate 
due process.   See Bernard v. Brown, 4 Vet. App. 384 (1993).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:
1.  The RO should review the evidence 
submitted by the veteran pertaining to 
his application to reopen his claim; it 
should then readjudicate the veteran's 
application to reopen his claim of 
entitlement to service connection for 
disability due to Agent Orange exposure, 
taking into account the legal test for 
materiality of evidence, pursuant to the 
cases of Hodge v. West, No. 98-7017 (Fed. 
Cir. Sept. 16, 1998); Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999); 
and Winters v. West, No. 97-2180 (U.S. 
Vet. App. Feb. 17, 1999).

2.  If the determination of the RO with 
regard to the above issue remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  
They should then be afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need 
take no action until he is informed.  The purposes of this 
remand are to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

